Order ~ssued August 29, 2012




                                             In The




                                     No. 05-12-01144-CV


                  IN RE HAL CREWS AND DEBRA LEITCH, Relators


                 Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-15393-A


                                         ORDER
                          Before Justices Bridges, Lang, and Fillmore

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of mandamus.

We ORDER that relators bear the costs of this original proceeding.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE